Name: Commission Regulation (EU) NoÃ 758/2013 of 7Ã August 2013 correcting Annex VI to Regulation (EC) NoÃ 1272/2008 of the European Parliament and of the Council on classification, labelling and packaging of substances and mixtures Text with EEA relevance
 Type: Regulation
 Subject Matter: documentation;  marketing;  technology and technical regulations;  deterioration of the environment
 Date Published: nan

 10.8.2013 EN Official Journal of the European Union L 216/1 COMMISSION REGULATION (EU) No 758/2013 of 7 August 2013 correcting Annex VI to Regulation (EC) No 1272/2008 of the European Parliament and of the Council on classification, labelling and packaging of substances and mixtures (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1272/2008 of the European Parliament and of the Council of 16 December 2008 on classification, labelling and packaging of substances and mixtures, amending and repealing Directives 67/548/EEC and 1999/45/EC, and amending Regulation (EC) No 1907/2006 (1), and in particular Article 53 thereof, Whereas: (1) Verification has revealed errors in Annexes I, II, IV and V to Commission Regulation (EC) No 790/2009 of 10 August 2009 amending, for the purposes of its adaptation to technical and scientific progress, Regulation (EC) No 1272/2008 of the European Parliament and of the Council on classification, labelling and packaging of substances and mixtures (2). Those errors should therefore be corrected. (2) The corrected harmonised classification and labelling of substances should apply from the day of the entry into force of this Regulation. Suppliers should not be required to relabel and repackage substances and mixtures already placed on the market in accordance with Regulation (EC) No 1272/2008, before the entry into force of this Regulation. Suppliers should nevertheless have the possibility of applying the provisions of this Regulation to substances and mixtures already placed on the market on a voluntary basis. (3) The measures provided for in this Regulation are in accordance with the opinion of the Committee established under Article 133 of Regulation (EC) No 1907/2006 of the European Parliament and of the Council of 18 December 2006 concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH), establishing a European Chemicals Agency, amending Directive 1999/45/EC and repealing Council Regulation (EEC) No 793/93 and Commission Regulation (EC) No 1488/94 as well as Council Directive 76/769/EEC and Commission Directives 91/155/EEC, 93/67/EEC, 93/105/EC and 2000/21/EC (3), HAS ADOPTED THIS REGULATION: Article 1 In Part 3 of Annex VI to Regulation (EC) No 1272/2008, the entries in Table 3.1, as amended by Annexes I and II to Regulation (EC) No 790/2009, corresponding to the entries set out in Annex I to this Regulation are replaced by the entries set out in that Annex. Article 2 In Part 3 of Annex VI to Regulation (EC) No 1272/2008, the entries in Table 3.2, as amended by Annexes IV and V to Regulation (EC) No 790/2009, corresponding to the entries set out in Annex II to this Regulation are replaced by the entries set out in that Annex. Article 3 The entries set out in Annex III to this Regulation are added to Table 3.1 in Part 3 of Annex VI to Regulation (EC) No 1272/2008. Article 4 The entries set out in Annex IV to this Regulation are added to Table 3.2 in Part 3 of Annex VI to Regulation (EC) No 1272/2008. Article 5 Suppliers are not required to relabel or repackage substances listed in the annexes to this Regulation, or substances or mixtures containing them, that they have already placed on the market in accordance with Regulation (EC) No 1272/2008 before entry into force of this Regulation. Article 6 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 August 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 353, 31.12.2008, p. 1. (2) OJ L 235, 5.9.2009, p. 1. (3) OJ L 136, 29.5.2007, p. 3. ANNEX I Index No International Chemical Identification EC No CAS No Classification Labelling Specific Conc. Limits, M-factors Notes Hazard Class and Category Code(s) Hazard Statement Code(s) Pictogram, Signal Word Code(s) Hazard statement Code(s) Suppl. Hazard statement Code(s) 005-006-00-7 dibutyltin hydrogen borate 401-040-5 75113-37-0 Repr. 1B Muta. 2 STOT RE 1 Acute Tox. 4 * Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H360FD H341 H372** H312 H302 H318 H317 H400 H410 GHS05 GHS08 GHS07 GHS09 Dgr H360FD H341 H372** H312 H302 H318 H317 H410 005-007-00-2 boric acid; [1] boric acid; [2] 233-139-2 [1] 234-343-4 [2] 10043-35-3 [1] 11113-50-1 [2] Repr. 1B H360FD GHS08 Dgr H360FD Repr. 1B; H360FD: C  ¥ 5,5 % 005-017-00-7 sodium perborate; [1] sodium peroxometaborate; [2] sodium peroxoborate; [containing < 0,1 % (w/w) of particles with an aerodynamic diameter of below 50 Ã ¼m] 239-172-9 [1] 231-556-4 [2] 15120-21-5 [1] 7632-04-4 [2] Ox. Sol. 2 Repr. 1B Acute Tox. 4 * STOT SE 3 Eye Dam. 1 H272 H360Df H302 H335 H318 GHS03 GHS05 GHS08 GHS07 Dgr H272 H360Df H302 H335 H318 Repr. 1B; H360Df: C  ¥ 9 % Repr. 1B; H360D: 6,5 %  ¤ C < 9 % Eye Dam. 1; H318: C  ¥ 22 % Eye Irrit. 2; H319: 14 %  ¤ C < 22 % 005-017-01-4 sodium perborate; [1] sodium peroxometaborate; [2] sodium peroxoborate; [containing  ¥ 0,1 % (w/w) of particles with an aerodynamic diameter of below 50 Ã ¼m] 239-172-9 [1] 231-556-4 [2] 15120-21-5 [1] 7632-04-4 [2] Ox. Sol. 2 Repr. 1B Acute Tox. 3 * Acute Tox. 4 * STOT SE 3 Eye Dam. 1 H272 H360Df H331 H302 H335 H318 GHS03 GHS06 GHS05 GHS08 Dgr H272 H360Df H331 H302 H335 H318 Repr. 1B; H360Df: C  ¥ 9 % Repr. 1B; H360D: 6,5 %  ¤ C < 9 % Eye Dam. 1; H318: C  ¥ 22 % Eye Irrit. 2; H319: 14 %  ¤ C < 22 % 005-018-00-2 perboric acid (H3BO2(O2)), monosodium salt trihydrate; [1] perboric acid, sodium salt, tetrahydrate; [2] perboric acid (HBO(O2)), sodium salt, tetrahydrate [3] sodium peroxoborate hexahydrate; [containing < 0,1 % (w/w) of particles with an aerodynamic diameter of below 50 Ã ¼m] 239-172-9 [1] 234-390-0 [2] 231-556-4 [3] 13517-20-9 [1] 37244-98-7 [2] 10486-00-7 [3] Repr. 1B STOT SE 3 Eye Dam. 1 H360Df H335 H318 GHS05 GHS08 GHS07 Dgr H360Df H335 H318 Repr. 1B; H360Df: C  ¥ 14 % Repr. 1B; H360D: 10 %  ¤ C < 14 % Eye Dam. 1; H318: C  ¥ 36 % Eye Irrit. 2; H319: 22 %  ¤ C < 36 % 005-019-00-8 perboric acid, sodium salt; [1] perboric acid, sodium salt, monohydrate; [2] perboric acid (HBO(O2)), sodium salt, monohydrate; [3] sodium peroxoborate; [containing < 0,1 % (w/w) of particles with an aerodynamic diameter of below 50 Ã ¼m] 234-390-0 [1] 234-390-0 [2] 231-556-4 [3] 11138-47-9 [1] 12040-72-1 [2] 10332-33-9 [3] Ox. Sol. 3 Repr. 1B Acute Tox. 4 * STOT SE 3 Eye Dam. 1 H272 H360Df H302 H335 H318 GHS03 GHS05 GHS08 GHS07 Dgr H272 H360Df H302 H335 H318 Repr. 1B; H360Df: C  ¥ 9 % Repr. 1B; H360D: 6,5 %  ¤ C < 9 % Eye Dam. 1; H318: C  ¥ 22 % Eye Irrit. 2; H319: 14 %  ¤ C < 22 % 005-019-01-5 perboric acid, sodium salt; [1] perboric acid, sodium salt, monohydrate; [2] perboric acid (HBO(O2)), sodium salt, monohydrate [3] sodium peroxoborate; [containing  ¥ 0,1 % (w/w) of particles with an aerodynamic diameter of below 50 Ã ¼m] 234-390-0 [1] 234-390-0 [2] 231-556-4 [3] 11138-47-9 [1] 12040-72-1 [2] 10332-33-9 [3] Ox. Sol. 3 Repr. 1B Acute Tox. 3 * Acute Tox. 4 * STOT SE 3 Eye Dam. 1 H272 H360Df H331 H302 H335 H318 GHS03 GHS06 GHS05 GHS08 Dgr H272 H360Df H331 H302 H335 H318 Repr. 1B; H360Df: C  ¥ 9 % Repr. 1B; H360D: 6,5 %  ¤ C < 9 % Eye Dam. 1; H318: C  ¥ 22 % Eye Irrit. 2; H319: 14 %  ¤ C < 22 % 006-015-00-9 diuron (ISO); 3-(3,4-dichlorophenyl)-1,1-dimethylurea 206-354-4 330-54-1 Carc. 2 Acute Tox. 4 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H351 H302 H373** H400 H410 GHS08 GHS07 GHS09 Wng H351 H302 H373** H410 M = 10 006-087-00-1 furathiocarb (ISO); 2,3-dihydro-2,2-dimethyl-7-benzofuryl 2,4-dimethyl-6-oxa-5-oxo-3-thia-2,4-diazadecanoate 265-974-3 65907-30-4 Acute Tox. 2 * Acute Tox. 3 * STOT RE 2 * Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H330 H301 H373** H319 H315 H317 H400 H410 GHS06 GHS08 GHS09 Dgr H330 H301 H373** H319 H315 H317 H410 M = 100 006-098-00-1 tert-butyl (1R,5S)-3-azabicyclo[3.1.0]hex-6-ylcarbamate 429-170-8 134575-17-0 Acute Tox. 4 * STOT RE 2 * Eye Dam. 1 Skin Sens. 1 H302 H373** H318 H317 GHS05 GHS08 GHS07 Dgr H302 H373** H318 H317 007-007-00-8 ethyl nitrate 210-903-3 625-58-1 Unst. Expl. H200 GHS01 Dgr H200 014-043-00-8 reaction product of amorphous silica (50-85 %), butyl (1-methylpropyl) magnesium (3-15 %), tetraethyl orthosilicate (5-15 %) and titanium tetrachloride (5-20 %) 432-200-2  STOT SE 3 Skin Irrit. 2 Eye Dam. 1 Aquatic Chronic 3 H335 H315 H318 H412 GHS05 GHS07 Dgr H335 H315 H318 H412 015-114-00-6 chlormephos (ISO); S-chloromethyl O,O-diethyl phosphorodithioate 246-538-1 24934-91-6 Acute Tox. 1 Acute Tox. 2 * Aquatic Acute 1 Aquatic Chronic 1 H310 H300 H400 H410 GHS06 GHS09 Dgr H310 H300 H410 M = 10 015-115-00-1 chlorthiophos (ISO); [isomeric reaction mass in which O-2,5-dichlorophenyl-4-methylthiophenyl O,O-diethyl phosphorothioate predominates] 244-663-6 21923-23-9 Acute Tox. 2 * Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H300 H311 H400 H410 GHS06 GHS09 Dgr H300 H311 H410 M = 1000 015-182-00-7 tetrapropan-2-yl (dichloromethanediyl)bis(phosphonate) 430-630-5 10596-22-2 Acute Tox. 4 * Eye Irrit. 2 Skin Sens. 1 H302 H319 H317 GHS07 Wng H302 H319 H317 016-092-00-0 reaction mass of: 4,7-bis(mercaptomethyl)-3,6,9-trithia-1,11-undecanedithiol; 4,8-bis(mercaptomethyl)-3,6,9-trithia-1,11-undecanedithiol; 5,7-bis(mercaptomethyl)-3,6,9-trithia-1,11-undecanedithiol 427-050-1  Repr. 2 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H361f H315 H317 H400 H410 GHS08 GHS07 GHS09 Wng H361f H315 H317 H410 017-001-00-7 chlorine 231-959-5 7782-50-5 Ox. Gas 1 Press. Gas Acute Tox. 3 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 Aquatic Acute 1 H270 H331 H319 H335 H315 H400 GHS03 GHS04 GHS06 GHS09 Dgr H270 H331 H319 H335 H315 H400 M = 100 U 017-012-00-7 calcium hypochlorite 231-908-7 7778-54-3 Ox. Sol. 2 Acute Tox. 4 * Skin Corr. 1B Aquatic Acute 1 H272 H302 H314 H400 GHS03 GHS05 GHS07 GHS09 Dgr H272 H302 H314 H400 EUH031 Skin Corr. 1B; H314: C  ¥ 5 % Skin Irrit. 2; H315: 1 %  ¤ C < 5 % Eye Dam. 1; H318: 3 %  ¤ C < 5 % Eye Irrit. 2; H319: 0,5 %  ¤ C < 3 % M = 10 T 022-004-00-1 potassium titanium oxide (K2Ti6O13) 432-240-0 12056-51-8 Carc. 2 H351 GHS08 Wng H351 024-004-00-7 sodium dichromate 234-190-3 10588-01-9 Ox. Sol. 2 Carc. 1B Muta. 1B Repr. 1B Acute Tox. 2 * Acute Tox. 3 * Acute Tox. 4 * STOT RE 1 Skin Corr. 1B Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H272 H350 H340 H360FD H330 H301 H312 H372** H314 H334 H317 H400 H410 GHS03 GHS06 GHS05 GHS08 GHS09 Dgr H272 H350 H340 H360FD H330 H301 H312 H372** H314 H334 H317 H410 Resp. Sens. 1; H334: C  ¥ 0,2 % Skin Sens. 1; H317: C  ¥ 0,2 % STOT SE 3; H335: C  ¥ 5 % 3 027-006-00-6 cobalt di(acetate) 200-755-8 71-48-7 Carc. 1B Muta. 2 Repr. 1B Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360F*** H334 H317 H400 H410 GHS08 GHS09 Dgr H350i H341 H360F*** H334 H317 H410 Carc. 1B; H350i: C  ¥ 0,01 % M = 10 1 027-009-00-2 cobalt dinitrate 233-402-1 10141-05-6 Carc. 1B Muta. 2 Repr. 1B Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360F*** H334 H317 H400 H410 GHS08 GHS09 Dgr H350i H341 H360F*** H334 H317 H410 Carc. 1B; H350i: C  ¥ 0,01 % M = 10 1 028-009-00-5 nickel sulfate 232-104-9 7786-81-4 Carc. 1A Muta. 2 Repr. 1B STOT RE 1 Acute Tox. 4 * Acute Tox. 4 * Skin Irrit. 2 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360D*** H372** H332 H302 H315 H334 H317 H400 H410 GHS08 GHS07 GHS09 Dgr H350i H341 H360D*** H372** H332 H302 H315 H334 H317 H410 STOT RE 1; H372: C  ¥ 1 % STOT RE 2; H373: 0,1 %  ¤ C < 1 % Skin Irrit. 2; H315: C  ¥ 20 % Skin Sens. 1; H317: C  ¥ 0,01 % M = 1 028-011-00-6 nickel dichloride 231-743-0 7718-54-9 Carc. 1A Muta. 2 Repr. 1B Acute Tox. 3 * Acute Tox. 3 * STOT RE 1 Skin Irrit. 2 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360D*** H331 H301 H372** H315 H334 H317 H400 H410 GHS06 GHS08 GHS09 Dgr H350i H341 H360D*** H331 H301 H372** H315 H334 H317 H410 STOT RE 1; H372: C  ¥ 1 % STOT RE 2; H373: 0,1 % < C < 1 % Skin Irrit. 2; H315: C  ¥ 20 % Skin Sens. 1; H317: C  ¥ 0,01 % M = 1 028-012-00-1 nickel dinitrate; [1] nitric acid, nickel salt [2] 236-068-5 [1] 238-076-4 [2] 13138-45-9 [1] 14216-75-2 [2] Ox. Sol. 2 Carc. 1A Muta. 2 Repr. 1B STOT RE 1 Acute Tox. 4 * Acute Tox. 4 * Skin Irrit. 2 Eye Dam. 1 Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H272 H350i H341 H360D*** H372** H332 H302 H315 H318 H334 H317 H400 H410 GHS03 GHS05 GHS08 GHS07 GHS09 Dgr H272 H350i H341 H360D*** H372** H332 H302 H315 H318 H334 H317 H410 STOT RE 1; H372: C  ¥ 1 % STOT RE 2; H373: 0,1 % < C < 1 % Skin Irrit. 2; H315: C  ¥ 20 % Skin Sens. 1; H317: C  ¥ 0,01 % M = 1 028-022-00-6 nickel di(acetate); [1] nickel acetate [2] 206-761-7 [1] 239-086-1 [2] 373-02-4 [1] 14998-37-9 [2] Carc. 1A Muta. 2 Repr. 1B STOT RE 1 Acute Tox. 4 * Acute Tox. 4 * Resp. Sens. 1 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H350i H341 H360D*** H372** H332 H302 H334 H317 H400 H410 GHS08 GHS07 GHS09 Dgr H350i H341 H360D*** H372** H332 H302 H334 H317 H410 STOT RE 1; H372: C  ¥ 1 % STOT RE 2; H373: 0,1 %  ¤ C < 1 % Skin Sens. 1; H317: C  ¥ 0,01 % M = 1 028-052-00-X nickel barium titanium primrose priderite; C.I. Pigment Yellow 157; C.I. 77900 271-853-6 68610-24-2 Carc. 1A STOT RE 1 Skin Sens. 1 H350i H372** H317 GHS08 GHS07 Dgr H350i H372** H317 050-008-00-3 tributyltin compounds, with the exception of those specified elsewhere in this Annex   Acute Tox. 3 * Acute Tox. 4 * STOT RE 1 Eye Irrit. 2 Skin Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H301 H312 H372** H319 H315 H400 H410 GHS06 GHS08 GHS09 Dgr H301 H312 H372** H319 H315 H410 * STOT RE 1; H372: C  ¥ 1 % STOT RE 2; H373: 0,25 %  ¤ C < 1 % Skin Irrit. 2; H315: C  ¥ 1 % Eye Irrit. 2; H319: C  ¥ 1 % M = 10 A 1 603-023-00-X ethylene oxide; oxirane 200-849-9 75-21-8 Press. Gas Flam. Gas 1 Carc. 1B Muta. 1B Acute Tox. 3 * Eye Irrit. 2 STOT SE 3 Skin Irrit. 2 H220 H350 H340 H331 H319 H335 H315 GHS02 GHS04 GHS06 GHS08 Dgr H220 H350 H340 H331 H319 H335 H315 U 603-194-00-0 2-(2-aminoethylamino)ethanol; (AEEA) 203-867-5 111-41-1 Repr. 1B Skin Corr. 1B Skin Sens. 1 H360Df H314 H317 GHS05 GHS08 GHS07 Dgr H360Df H314 H317 STOT SE 3; H335: C  ¥ 5 % 604-030-00-0 bisphenol A; 4,4-isopropylidenediphenol 201-245-8 80-05-7 Repr. 2 STOT SE 3 Eye Dam. 1 Skin Sens. 1 H361f*** H335 H318 H317 GHS05 GHS08 GHS07 Dgr H361f*** H335 H318 H317 604-076-00-1 phenolphthalein 201-004-7 77-09-8 Carc. 1B Muta. 2 Repr. 2 H350 H341 H361f*** GHS08 Dgr H350 H341 H361f*** Carc. 1B; H350: C  ¥ 1 % 604-079-00-8 4,4'-(1,3-phenylene-bis(1-methylethylidene))bis-phenol 428-970-4 13595-25-0 Repr. 2 Skin Sens. 1 Aquatic Chronic 2 H361f*** H317 H411 GHS08 GHS07 GHS09 Wng H361f*** H317 H411 605-005-00-7 2,4,6,8-tetramethyl-1,3,5,7-tetraoxacyclooctane; metaldehyde 203-600-2 108-62-3 Flam. Sol. 2 Acute Tox. 4 * H228 H302 GHS02 GHS07 Wng H228 H302 606-109-00-5 2-(4-methyl-3-pentenyl)anthraquinone 428-320-1 71308-16-2 Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 4 H302 H317 H413 GHS07 Wng H302 H317 H413 606-113-00-7 1-[4-(4-benzoylphenylsulfanyl)phenyl]-2-methyl-2-(4-methylphenylsulfonyl)propan-1-one 429-040-0 272460-97-6 Eye Dam. 1 Aquatic Chronic 4 H318 H413 GHS05 Dgr H318 H413 607-177-00-9 tribenuron-methyl (ISO); methyl 2-[N-(4-methoxy-6-methyl-1,3,5-triazin-2-yl)-N-methylcarbamoylsulfamoyl]benzoate 401-190-1 101200-48-0 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H317 H400 H410 GHS07 GHS09 Wng H317 H410 M = 100 607-245-00-8 tert-butyl acrylate 216-768-7 1663-39-4 Flam. Liq. 2 Acute Tox. 4 * Acute Tox. 4 * Acute Tox. 4 * STOT SE 3 Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 2 H225 H332 H312 H302 H335 H315 H317 H411 GHS02 GHS07 GHS09 Dgr H225 H332 H312 H302 H335 H315 H317 H411 D 607-504-00-5 diammonium 1-hydroxy-2-(4-(4-carboxyphenylazo)-2,5-dimethoxyphenylazo)-7-amino-3-naphthalenesulfonate 422-670-7  Repr. 2 Acute Tox. 3 * STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H361f H301 H373** H400 H410 GHS06 GHS08 GHS09 Dgr H361f H301 H373** H410 607-518-00-1 3-oxoandrost-4-ene-17-Ã ²-carboxylic acid 414-990-0 302-97-6 Repr. 2 Aquatic Chronic 4 H361f H413 GHS08 Wng H361f H413 607-547-00-X 18-methylnonadecyl 2,2-dimethylpropanoate 424-370-1 125496-22-2 Skin Irrit. 2 Skin Sens. 1 Aquatic Chronic 4 H315 H317 H413 GHS07 Wng H315 H317 H413 607-550-00-6 2-amino-4-bromo-5-chlorobenzoic acid 424-700-4  Eye Dam. 1 Aquatic Chronic 3 H318 H412 GHS05 Dgr H318 H412 607-591-00-X reaction mass of: trisodium 5-(4-fluoro-6-morpholin-4-yl-1,3,5-triazin-2-ylamino)-4-hydroxy-3-(4-(2-sulfooxyethanesulfonyl)phenylazo)naphthalene-2,7-disulfonate; disodium 3-(4-ethenesulfonylphenylazo)-5-(4-fluoro-6-morpholin-4-yl-1,3,5-triazin-2-ylamino)-4-hydroxynaphthalene-2,7-disulfonate 428-400-4  Eye Dam. 1 H318 GHS05 Dgr H318 608-011-00-8 oxalonitrile; cyanogen 207-306-5 460-19-5 Press. Gas Flam. Gas 1 Acute Tox. 3 * Aquatic Acute 1 Aquatic Chronic 1 H220 H331 H400 H410 GHS02 GHS04 GHS06 GHS09 Dgr H220 H331 H410 U 608-057-00-9 4-(cyanomethyl)-4-methylmorpholin-4-ium hydrogen sulfate 431-200-1 208538-34-5 Acute Tox. 4 * Eye Dam. 1 Skin Sens. 1 H302 H318 H317 GHS05 GHS07 Dgr H302 H318 H317 609-072-00-3 4-mesyl-2-nitrotoluene 430-550-0 1671-49-4 Repr. 2 Acute Tox. 4 * Skin Sens. 1 Aquatic Chronic 3 H361f*** H302 H317 H412 GHS08 GHS07 Wng H361f*** H302 H317 H412 611-028-00-3 C,C'-azodi(formamide) 204-650-8 123-77-3 Resp. Sens. 1 H334 GHS08 Dgr H334 G 611-164-00-3 reaction mass of: 2,2-dimethyl-2,2-azobutanenitrile; 2-methylpentanenitrile-2-azo-2-(2-methylpropanenitrile); 2,2-dimethyl-2,2-azoheptanenitrile; 2-methylheptanenitrile-2-azo-2-(2-methylpropanenitrile); 2-methylheptanenitrile-2-azo-2-(2-methylbutanenitrile) 429-710-2  Self-react. D Acute Tox. 4 * Aquatic Chronic 2 H242 H302 H411 GHS02 GHS07 GHS09 Dgr H242 H302 H411 612-237-00-2 hydroxylammonium hydrogensulfate; hydroxylamine sulfate(1:1); [1] hydroxylamine phosphate; [2] hydroxylamine dihydrogenphosphate; [3] hydroxylamine 4-methylbenzenesulfonate [4] 233-154-4 [1] 244-077-0 [2] 242-818-2 [3] 258-872-5 [4] 10046-00-1 [1] 20845-01-6 [2] 19098-16-9 [3] 53933-48-5 [4] Expl. 1.1 Carc. 2 Acute Tox. 4 * Acute Tox. 4 * STOT RE 2 * Eye Irrit. 2 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 H201 H351 H312 H302 H373** H319 H315 H317 H400 GHS01 GHS08 GHS07 GHS09 Dgr H201 H351 H312 H302 H373** H319 H315 H317 H400 T 613-010-00-0 ametryn (ISO); N-ethyl-N'-isopropyl-6-(methylthio)-1,3,5-triazine-2,4-diamine 212-634-7 834-12-8 Acute Tox. 4 * Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 M = 100 613-120-00-9 bioresmethrin (ISO); (5-benzyl-3-furyl)methyl (1R)-2,2-dimethyl-3-(2-methylprop-1-en-1-yl)cyclopropanecarboxylate 249-014-0 28434-01-7 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 M = 1000 613-139-00-2 metsulfuron-methyl (ISO); methyl 2-{[(4-methoxy-6-methyl-1,3,5-triazin-2-yl)carbamoyl]sulfamoyl}benzoate  74223-64-6 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 M = 1000 613-161-00-2 (2,4-diaminopteridin-6-yl)methanol hydrobromide 430-620-0 76145-91-0 STOT RE 2 * Skin Sens. 1 Aquatic Chronic 3 H373** H317 H412 GHS08 GHS07 Wng H373** H317 H412 613-204-00-5 oxadiargyl (ISO); 3-[2,4-dichloro-5-(2-propynyloxy)phenyl]-5-(1,1-dimethylethyl)-1,3,4-oxadiazol-2(3H)-one 254-637-6 39807-15-3 Repr. 2 STOT RE 2 * Aquatic Acute 1 Aquatic Chronic 1 H361d*** H373** H400 H410 GHS08 GHS09 Wng H361d*** H373** H410 M = 1000 613-275-00-2 3-(2-chloroethyl)-6,7,8,9-tetra-hydro-2-methyl-4H-pyrido[1,2-a] pyrimidin-4-one monohydrochloride 424-530-0 93076-03-0 Acute Tox. 3 * STOT SE 2 STOT RE 2 * Eye Dam. 1 Skin Sens. 1 Aquatic Chronic 2 H301 H371** H373** H318 H317 H411 GHS06 GHS05 GHS08 GHS09 Dgr H301 H371** H373** H318 H317 H411 616-157-00-9 3-amino-4-hydroxy-N-(3-isopropoxypropyl)benzenesulfonamide hydrochloride 427-780-9 114565-70-7 Acute Tox. 4 * Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H318 H400 H410 GHS05 GHS07 GHS09 Dgr H302 H318 H410 617-008-00-0 dibenzoyl peroxide; benzoyl peroxide 202-327-6 94-36-0 Org. Perox. B Eye Irrit. 2 Skin Sens. 1 H241 H319 H317 GHS01 GHS02 GHS07 Dgr H241 H319 H317 617-010-00-1 1-hydroperoxycyclohexyl 1-hydroxycyclohexyl peroxide; [1] 1,1-dioxybiscyclohexan-1-ol; [2] cyclohexylidene hydroperoxide; [3] cyclohexanone, peroxide [4] 201-091-1 [1] 219-306-2 [2] 220-279-4 [3] 235-527-7 [4] 78-18-2 [1] 2407-94-5 [2] 2699-11-8 [3] 12262-58-7 [4] Org. Perox. A Skin Corr. 1B Acute Tox. 4 * H240 H314 H302 GHS01 GHS05 GHS07 Dgr H240 H314 H302 STOT SE 3; H335: C  ¥ 5 % C 649-062-00-6 Gases (petroleum), catalytic cracked naphtha depropanizer overhead, C3-rich acid-free; Petroleum gas; [A complex combination of hydrocarbons obtained from fractionation of catalytic cracked hydrocarbons and treated to remove acidic impurities. It consists of hydrocarbons having carbon numbers in the range of C2 through C4, predominantly C3.] 270-755-0 68477-73-6 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-063-00-1 Gases (petroleum), catalytic cracker; Petroleum gas; [A complex combination of hydrocarbons produced by the distillation of the products from a catalytic cracking process. It consists predominantly of aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C6.] 270-756-6 68477-74-7 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-064-00-7 Gases (petroleum), catalytic cracker, C1-5-rich; Petroleum gas; [A complex combination of hydrocarbons produced by the distillation of products from a catalytic cracking process. It consists of aliphatic hydrocarbons having carbon numbers in the range of C1 through C6, predominantly C1 through C5.] 270-757-1 68477-75-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-065-00-2 Gases (petroleum), catalytic polymd. naphtha stabilizer overhead, C2-4-rich; Petroleum gas; [A complex combination of hydrocarbons obtained from the fractionation stabilization of catalytic polymerized naphtha. It consists of aliphatic hydrocarbons having carbon numbers in the range of C2 through C6, predominantly C2 through C4.] 270-758-7 68477-76-9 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-066-00-8 Gases (petroleum), catalytic reformer, C1-4-rich; Petroleum gas; [A complex combination of hydrocarbons produced by distillation of products from a catalytic reforming process. It consists of hydrocarbons having carbon numbers in the range of C1 through C6, predominantly C1 through C4.] 270-760-8 68477-79-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-067-00-3 Gases (petroleum), C3-5 olefinic-paraffinic alkylation feed; Petroleum gas; [A complex combination of olefinic and paraffinic hydrocarbons having carbon numbers in the range of C3 through C5 which are used as alkylation feed. Ambient temperatures normally exceed the critical temperature of these combinations.] 270-765-5 68477-83-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-068-00-9 Gases (petroleum), C4-rich; Petroleum gas; [A complex combination of hydrocarbons produced by distillation of products from a catalytic fractionation process. It consists of aliphatic hydrocarbons having carbon numbers in the range of C3 through C5, predominantly C4.] 270-767-6 68477-85-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-069-00-4 Gases (petroleum), deethanizer overheads; Petroleum gas; [A complex combination of hydrocarbons produced from distillation of the gas and gasoline fractions from the catalytic cracking process. It contains predominantly ethane and ethylene.] 270-768-1 68477-86-1 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-070-00-X Gases (petroleum), deisobutanizer tower overheads; Petroleum gas; [A complex combination of hydrocarbons produced by the atmospheric distillation of a butane-butylene stream. It consists of aliphatic hydrocarbons having carbon numbers predominantly in the range of C3 through C4.] 270-769-7 68477-87-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-071-00-5 Gases (petroleum), depropanizer dry, propene-rich; Petroleum gas; [A complex combination of hydrocarbons produced by the distillation of products from the gas and gasoline fractions of a catalytic cracking process. It consists predominantly of propylene with some ethane and propane.] 270-772-3 68477-90-7 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-072-00-0 Gases (petroleum), depropanizer overheads; Petroleum gas; [A complex combination of hydrocarbons produced by distillation of products from the gas and gasoline fractions of a catalytic cracking process. It consists of aliphatic hydrocarbons having carbon numbers predominantly in the range of C2 through C4.] 270-773-9 68477-91-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-073-00-6 Gases (petroleum), gas recovery plant depropanizer overheads; Petroleum gas; [A complex combination of hydrocarbons obtained by fractionation of miscellaneous hydrocarbon streams. It consists predominantly of hydrocarbons having carbon numbers in the range of C1 through C4, predominantly propane.] 270-777-0 68477-94-1 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-074-00-1 Gases (petroleum), Girbotol unit feed; Petroleum gas; [A complex combination of hydrocarbons that is used as the feed into the Girbatol unit to remove hydrogen sulfide. It consists of aliphatic hydrocarbons having carbon numbers predominantly in the range of C2 through C4.] 270-778-6 68477-95-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-075-00-7 Gases (petroleum), isomerized naphtha fractionator, C4-rich, hydrogen sulfide-free; Petroleum gas 270-782-8 68477-99-6 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-076-00-2 Tail gas (petroleum), catalytic cracked clarified oil and thermal cracked vacuum residue fractionation reflux drum; Petroleum gas; [A complex combination of hydrocarbons obtained from fractionation of catalytic cracked clarified oil and thermal cracked vacuum residue. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C6.] 270-802-5 68478-21-7 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-077-00-8 Tail gas (petroleum), catalytic cracked naphtha stabilization absorber; Petroleum gas; [A complex combination of hydrocarbons obtained from the stabilization of catalytic cracked naphtha. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C6.] 270-803-0 68478-22-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-078-00-3 Tail gas (petroleum), catalytic cracker, catalytic reformer and hydrodesulfurizer combined fractionater; Petroleum gas; [A complex combination of hydrocarbons obtained from the fractionation of products from catalytic cracking, catalytic reforming and hydrodesulfurizing processes treated to remove acidic impurities. It consists predominantly of hydrocarbons having cabon numbers predominantly in the range of C1 through C5.] 270-804-6 68478-24-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-079-00-9 Tail gas (petroleum), catalytic reformed naphtha fractionation stabilizer; Petroleum gas; [A complex combination of hydrocarbons obtained from the fractionation stabilization of catalytic reformed naphtha. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C4.] 270-806-7 68478-26-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-080-00-4 Tail gas (petroleum), saturate gas plant mixed stream, C4-rich; Petroleum gas; [A complex combination of hydrocarbons obtained from the fractionation stabilization of straight-run naphtha, distillation tail gas and catalytic reformed naphtha stabilizer tail gas. It consists of hydrocarbons having carbon numbers in the range of C3 through C6, predominantly butane and isobutane.] 270-813-5 68478-32-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-081-00-X Tail gas (petroleum), saturate gas recovery plant, C1-2-rich; Petroleum gas; [A complex combination of hydrocarbons obtained from fractionation of distillate tail gas, straight-run naphtha, catalytic reformed naphtha stabilizer tail gas. It consists predominantly of hydrocarbons having carbon numbers in the range of C1through C5, predominantly methane and ethane.] 270-814-0 68478-33-1 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-082-00-5 Tail gas (petroleum), vacuum residues thermal cracker; Petroleum gas; [A complex combination of hydrocarbons obtained from the thermal cracking of vacuum residues. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 270-815-6 68478-34-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-083-00-0 Hydrocarbons, C3-4-rich, petroleum distillate; Petroleum gas; [A complex combination of hydrocarbons produced by distillation and condensation of crude oil. It consists of hydrocarbons having carbon numbers in the range of C3 through C5, predominantly C3 through C4.] 270-990-9 68512-91-4 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-084-00-6 Gases (petroleum), full-range straight-run naphtha dehexanizer off; petroleum gas; [A complex combination of hydrocarbons obtained by the fractionation of the full-range straight-run naphtha. It consists of hydrocarbons having carbon numbers predominantly in the range of C2 through C6.] 271-000-8 68513-15-5 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-085-00-1 Gases (petroleum), hydrocracking depropanizer off, hydrocarbon-rich; Petroleum gas; [A complex combination of hydrocarbon produced by the distillation of products from a hydrocracking process. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C4. It may also contain small amounts of hydrogen and hydrogen sulfide.] 271-001-3 68513-16-6 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-086-00-7 Gases (petroleum), light straight-run naphtha stabilizer off; Petroleum gas; [A complex combination of hydrocarbons obtained by the stabilization of light straight-run naphtha. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C2 through C6.] 271-002-9 68513-17-7 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-087-00-2 Residues (petroleum), alkylation splitter, C4-rich; Petroleum gas; [A complex residuum from the distillation of streams various refinery operations. It consists of hydrocarbons having carbon numbers in the range of C4 through C5, predominantly butane and boiling in the range of approximately  11.7 °C to 27.8 °C (11 °F to 82 °F).] 271-010-2 68513-66-6 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-088-00-8 Hydrocarbons, C1-4; Petroleum gas; [A complex combination of hydrocarbons provided by thermal cracking and absorber operations and by distillation of crude oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C4 and boiling in the range of approximately minus 164 °C to minus 0.5 °C (  263 °F to 31 °F).] 271-032-2 68514-31-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-089-00-3 Hydrocarbons, C1-4, sweetened; Petroleum gas; [A complex combination of hydrocarbons obtained by subjecting hydrocarbon gases to a sweetening process to convert mercaptans or to remove acidic impurities. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C4 and boiling in the range of approximately  164 °C to  0.5 °C (  263 °F to 31 °F).] 271-038-5 68514-36-3 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-090-00-9 Hydrocarbons, C1-3; Petroleum gas; [A complex combination of hydrocarbons having carbon numbers predominantly in the range of C1 through C3 and boiling in the range of approximately minus 164 °C to minus 42 °C (  263 °F to  44 °F).] 271-259-7 68527-16-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-091-00-4 Hydrocarbons, C1-4, debutanizer fraction; Petroleum gas 271-261-8 68527-19-5 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-092-00-X Gases (petroleum), C1-5, wet; Petroleum gas; [A complex combination of hydrocarbons produced by the distillation of crude oil and/or the cracking of tower gas oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 271-624-0 68602-83-5 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-093-00-5 Hydrocarbons, C2-4; Petroleum gas 271-734-9 68606-25-7 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-094-00-0 Hydrocarbons, C3; Petroleum gas 271-735-4 68606-26-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-095-00-6 Gases (petroleum), alkylation feed; Petroleum gas; [A complex combination of hydrocarbons produced by the catalytic cracking of gas oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C3 through C4.] 271-737-5 68606-27-9 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-096-00-1 Gases (petroleum), depropanizer bottoms fractionation off; Petroleum gas; [A complex combination of hydrocarbons obtained from the fractionation of depropanizer bottoms. It consists predominantly of butane, isobutane and butadiene.] 271-742-2 68606-34-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-097-00-7 Gases (petroleum), refinery blend; Petroleum gas; [A complex combination obtained from various processes. It consists of hydrogen, hydrogen sulfide and hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 272-183-7 68783-07-3 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-098-00-2 Gases (petroleum), catalytic cracking; Petroleum gas; [A complex combination of hydrocarbons produced by the distillation of the products from a catalytic cracking process. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C3 through C5.] 272-203-4 68783-64-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-099-00-8 Gases (petroleum), C2-4, sweetened; Petroleum gas; [A complex combination of hydrocarbons obtained by subjecting a petroleum distillate to a sweetening process to convert mercaptans or to remove acidic impurities. It consists predominantly of saturated and unsaturated hydrocarbons having carbon numbers predominantly in the range of C2 through C4 and boiling in the range of approximately  51 °C to  34 °C (  60 °F to  30 °F).] 272-205-5 68783-65-3 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-100-00-1 Gases (petroleum), crude oil fractionation off; Petroleum gas; [A complex combination of hydrocarbons produced by the fractionation of crude oil. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 272-871-7 68918-99-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-101-00-7 Gases (petroleum), dehexanizer off; Petroleum gas; [A complex combination of hydrocarbons obtained by the fractionation of combined naphtha streams. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 272-872-2 68919-00-6 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-102-00-2 Gases (petroleum), light straight run gasoline fractionation stabilizer off; Petroleum gas; [A complex combination of hydrocarbons obtained by the fractionation of light straight-run gasoline. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 272-878-5 68919-05-1 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-103-00-8 Gases (petroleum), naphtha unifiner desulfurization stripper off; Petroleum gas; [A complex combination of hydrocarbons produced by a naphtha unifiner desulfurization process and stripped from the naphtha product. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C4.] 272-879-0 68919-06-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-104-00-3 Gases (petroleum), straight-run naphtha catalytic reforming off; Petroleum gas; [A complex combination of hydrocarbons obtained by the catalytic reforming of straight-run naphtha and fractionation of the total effluent. It consists of methane, ethane, and propane.] 272-882-7 68919-09-5 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-105-00-9 Gases (petroleum), fluidized catalytic cracker splitter overheads; Petroleum gas; [A complex combination of hydrocarbons produced by the fractionation of the charge to the C3-C4 splitter. It consists predominantly of C3 hydrocarbons.] 272-893-7 68919-20-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-106-00-4 Gases (petroleum), straight-run stabilizer off; Petroleum gas; [A complex combination of hydrocarbons obtained from the fractionation of the liquid from the first tower used in the distillation of crude oil. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C4.] 272-883-2 68919-10-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-107-00-X Gases (petroleum), catalytic cracked naphtha debutanizer; Petroleum gas; [A complex combination of hydrocarbons obtained from fractionation of catalytic cracked naphtha. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C4.] 273-169-3 68952-76-1 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-108-00-5 Tail gas (petroleum), catalytic cracked distillate and naphtha stabilizer; Petroleum gas; [A complex combination of hydrocarbons obtained by the fractionation of catalytic cracked naphtha and distillate. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C4.] 273-170-9 68952-77-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-109-00-0 Tail gas (petroleum), thermal-cracked distillate, gas oil and naphtha absorber; petroleum gas; [A complex combination of hydrocarbons obtained from the separation of thermal-cracked distillates, naphtha and gas oil. It consists pedrominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C6.] 273-175-6 68952-81-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-110-00-6 Tail gas (petroleum), thermal cracked hydrocarbon fractionation stabilizer, petroleum coking; Petroleum gas; [A complex combination of hydrocarbons obtained from the fractionation stabilization of thermal cracked hydrocarbons from petroleum coking process. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C6.] 273-176-1 68952-82-9 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-111-00-1 Gases (petroleum, light steam-cracked, butadiene conc.; Petroleum gas; [A complex combination of hydrocarbons produced by the distillation of products from a thermal cracking process. It consists of hydrocarbons having a carbon number predominantly of C4.] 273-265-5 68955-28-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-112-00-7 Gases (petroleum), straight-run naphtha catalytic reformer stabilizer overhead; Petroleum gas; [A complex combination of hydrocarbons obtained by the catalytic reforming of straight-run naphtha and the fractionation of the total effluent. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C2 through C4.] 273-270-2 68955-34-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-113-00-2 Hydrocarbons, C4; Petroleum gas 289-339-5 87741-01-3 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-114-00-8 Alkanes, C1-4, C3-rich; Petroleum gas 292-456-4 90622-55-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-115-00-3 Gases (petroleum), steam-cracker C3-rich; Petroleum gas; [A complex combination of hydrocarbons produced by the distillation of products from a steam cracking process. It consists predominantly of propylene with some propane and boils in the range of approximately  70 °C to 0 °C (  94 °F to 32 °F).] 295-404-9 92045-22-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-116-00-9 Hydrocarbons, C4, steam-cracker distillate; Petroleum gas; [A complex combination of hydrocarbons produced by the distillation of the products of a steam cracking process. It consists predominantly of hydrocarbons having a carbon number of C4, predominantly 1-butene and 2-butene, containing also butane and isobutene and boiling in the range of approximately minus 12 °C to 5 °C (10.4 °F to 41 °F).] 295-405-4 92045-23-3 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-117-00-4 Petroleum gases, liquefied, sweetened, C4 fraction; Petroleum gas; [A complex combination of hydrocarbons obtained by subjecting a liquified petroleum gas mix to a sweetening process to oxidize mercaptans or to remove acidic impurities. It consists predominantly of C4 saturated and unsaturated hydrocarbons.] 295-463-0 92045-80-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K S U 649-118-00-X Hydrocarbons, C4, 1,3-butadiene- and isobutene-free; Petroleum gas 306-004-1 95465-89-7 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-119-00-5 Raffinates (petroleum), steam-cracked C4 fraction cuprous ammonium acetate extn., C3-5 and C3-5 unsatd., butadiene-free; Petroleum gas 307-769-4 97722-19-5 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-120-00-0 Gases (petroleum), amine system feed; Refinery gas; [The feed gas to the amine system for removal of hydrogen sulfide. It consists of hydrogen. Carbon monoxide, carbon dioxide, hydrogen sulfide and aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5 may also be present.] 270-746-1 68477-65-6 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-121-00-6 Gases (petroleum), benzene unit hydrodesulfurizer off; Refinery gas; [Off gases produced by the benzene unit. It consists primarily of hydrogen. Carbon monoxide and hydrocarbons having carbon numbers predominantly in the range of C1 through C6, including benzene, may also be present.] 270-747-7 68477-66-7 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-122-00-1 Gases (petroleum), benzene unit recycle, hydrogen-rich; Refinery gas; [A complex combination of hydrocarbons obtained by recycling the gases of the benzene unit. It consists primarily of hydrogen with various small amounts of carbon monoxide and hydrocarbons having carbon numbers in the range of C1 through C6.] 270-748-2 68477-67-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-123-00-7 Gases (petroleum), blend oil, hydrogen-nitrogen-rich; Refinery gas; [A complex combination of hydrocarbons obtained by distillation of a blend oil. It consists primarily of hydrogen and nitrogen with various small amounts of carbon monoxide, carbon dioxide, and aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 270-749-8 68477-68-9 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-124-00-2 Gases (petroleum), catalytic reformed naphtha stripper overheads; Refinery gas; [A complex combination of hydrocarbons obtained from stabilization of catalytic reformed naphtha. Its consists of hydrogen and saturated hydrocarbons having carbon numbers predominantly in the range of C1 through C4.] 270-759-2 68477-77-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-125-00-8 Gases (petroleum), C6-8 catalytic reformer recycle; Refinery gas; [A complex combination of hydrocarbons produced by distillation of products from catalytic reforming of C6-C8 feed and recycled to conserve hydrogen. It consists primarily of hydrogen. It may also contain various small amounts of carbon monoxide, carbon dioxide, nitrogen, and hydrocarbons having carbon numbers predominantly in the range of C1 through C6.] 270-761-3 68477-80-5 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-126-00-3 Gases (petroleum), C6-8 catalytic reformer; Refinery gas; [A complex combination of hydrocarbons produced by distillation of products from catalytic reforming of C6-C8feed. It consists of hydrocarbons having carbon numbers in the range of C1 through C5 and hydrogen.] 270-762-9 68477-81-6 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-127-00-9 Gases (petroleum), C6-8 catalytic reformer recycle, hydrogen-rich; Refinery gas 270-763-4 68477-82-7 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-128-00-4 Gases (petroleum), C2-return stream; Refinery gas; [A complex combination of hydrocarbons obtained by the extraction of hydrogen from a gas stream which consists primarily of hydrogen with small amounts of nitrogen, carbon monoxide, methane, ethane, and ethylene. It contains predominantly hydrocarbons such as methane, ethane, and ethylene with small amounts of hydrogen, nitrogen and carbon monoxide.] 270-766-0 68477-84-9 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-129-00-X Gases (petroleum), dry sour, gas-concn.-unit-off; Refinery gas; [The complex combination of dry gases from a gas concentration unit. It consists of hydrogen, hydrogen sulfide and hydrocarbons having carbon numbers predominantly in the range of C1 through C3.] 270-774-4 68477-92-9 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-130-00-5 Gases (petroleum), gas concn. reabsorber distn.; Refinery gas; [A complex combination of hydrocarbons produced by distillation of products from combined gas streams in a gas concentration reabsorber. It consists predominantly of hydrogen, carbon monoxide, carbon dioxide, nitrogen, hydrogen sulfide and hydrocarbons having carbon numbers in the range of C1 through C3.] 270-776-5 68477-93-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-131-00-0 Gases (petroleum), hydrogen absorber off; Refinery gas; [A complex combination obtained by absorbing hydrogen from a hydrogen rich stream. It consists of hydrogen, carbon monoxide, nitrogen, and methane with small amounts of C2 hydrocarbons.] 270-779-1 68477-96-3 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-132-00-6 Gases (petroleum), hydrogen-rich; Refinery gas; [A complex combination separated as a gas from hydrocarbon gases by chilling. It consists primarily of hydrogen with various small amounts of carbon monoxide, nitrogen, methane, and C2 hydrocarbons.] 270-780-7 68477-97-4 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-133-00-1 Gases (petroleum), hydrotreater blend oil recycle, hydrogen-nitrogen-rich; Refinery gas; [A complex combination obtained from recycled hydrotreated blend oil. It consists primarily of hydrogen and nitrogen with various small amounts of carbon monoxide, carbon dioxide and hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 270-781-2 68477-98-5 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-134-00-7 Gases (petroleum), recycle, hydrogen-rich; Refinery gas; [A complex combination obtained from recycled reactor gases. It consists primarily of hydrogen with various small amounts of carbon monoxide, carbon dioxide, nitrogen, hydrogen sulfide, and saturated aliphatic hydrocarbons having carbon numbers in the range of C1 through C5.] 270-783-3 68478-00-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-135-00-2 Gases (petroleum), reformer make-up, hydrogen-rich; Refinery gas; [A complex combination obtained from the reformers. It consists primarily of hydrogen with various small amounts of carbon monoxide and aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 270-784-9 68478-01-3 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-136-00-8 Gases (petroleum), reforming hydrotreater; Refinery gas; [A complex combination obtained from the reforming hydrotreating process. It consists primarily of hydrogen, methane, and ethane with various small amounts of hydrogen sulfide and aliphatic hydrocarbons having carbon numbers predominantly in the range of C3 through C5.] 270-785-4 68478-02-4 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-137-00-3 Gases (petroleum), reforming hydrotreater, hydrogen-methane-rich; Refinery gas; [A complex combination obtained from the reforming hydrotreating process. It consists primarily of hydrogen and methane with various small amounts of carbon monoxide, carbon dioxide, nitrogen and saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C2 through C5.] 270-787-5 68478-03-5 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-138-00-9 Gases (petroleum), reforming hydrotreater make-up, hydrogen-rich; Refinery gas; [A complex combination obtained from the reforming hydrotreating process. It consists primarily of hydrogen with various small amounts of carbon monoxide and aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 270-788-0 68478-04-6 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-139-00-4 Gases (petroleum), thermal cracking distn.; Refinery gas; [A complex combination produced by distillation of products from a thermal cracking process. It consists of hydrogen, hydrogen sulfide, carbon monoxide, carbon dioxide and hydrocarbons having carbon numbers predominantly in the range of C1 through C6.] 270-789-6 68478-05-7 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-140-00-X Tail gas (petroleum), catalytic cracker refractionation absorber; Refinery gas; [A complex combination of hydrocarbons obtained from refractionation of products from a catalytic cracking process. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C3.] 270-805-1 68478-25-1 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-141-00-5 Tail gas (petroleum), catalytic reformed naphtha separator; Refinery gas; [A complex combination of hydrocarbons obtained from the catalytic reforming of straight run naphtha. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C6.] 270-807-2 68478-27-3 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-142-00-0 Tail gas (petroleum), catalytic reformed naphtha stabilizer; Refinery gas; [A complex combination of hydrocarbons obtained from the stabilization of catalytic reformed naphtha. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C6.] 270-808-8 68478-28-4 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-143-00-6 Tail gas (petroleum), cracked distillate hydrotreater separator; Refinery gas; [A complex combination of hydrocarbons obtained by treating cracked distillates with hydrogen in the presence of a catalyst. It consists of hydrogen and saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 270-809-3 68478-29-5 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-144-00-1 Tail gas (petroleum), hydrodesulfurized straight-run naphtha separator; Refinery gas; [A complex combination of hydrocarbons obtained from hydrodesulfurization of straight-run naphtha. It consists of hydrogen and saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C6.] 270-810-9 68478-30-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-145-00-7 Gases (petroleum), catalytic reformed straight-run naphtha stabilizer overheads; Refinery gas; [A complex combination of hydrocarbons obtained from the catalytic reforming of straight-run naphtha followed by fractionation of the total effluent. It consists of hydrogen, methane, ethane and propane.] 270-999-8 68513-14-4 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-146-00-2 Gases (petroleum), reformer effluent high-pressure flash drum off; Refinery gas; [A complex combination produced by the high-pressure flashing of the effluent from the reforming reactor. It consists primarily of hydrogen with various small amounts of methane, ethane, and propane.] 271-003-4 68513-18-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-147-00-8 Gases (petroleum), reformer effluent low-pressure flash drum off; Refinery gas; [A complex combination produced by low-pressure flashing of the effluent from the reforming reactor. It consists primarily of hydrogen with various small amounts of methane, ethane, and propane.] 271-005-5 68513-19-9 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-148-00-3 Gases (petroleum), oil refinery gas distn. off; Refinery gas; [A complex combination separated by distillation of a gas stream containing hydrogen, carbon monoxide, carbon dioxide and hydrocarbons having carbon numbers in the range of C1 through C6 or obtained by cracking ethane and propane. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C2, hydrogen, nitrogen, and carbon monoxide.] 271-258-1 68527-15-1 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-149-00-9 Gases (petroleum), benzene unit hydrotreater depentanizer overheads; Refinery gas; [A complex combination produced by treating the feed from the benzene unit with hydrogen in the presence of a catalyst followed by depentanizing. It consists primarily of hydrogen, ethane and propane with various small amounts of nitrogen, carbon monoxide, carbon dioxide and hydrocarbons having carbon numbers predominantly in the range of C1 through C6. It may contain trace amounts of benzene.] 271-623-5 68602-82-4 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-150-00-4 Gases (petroleum), secondary absorber off, fluidized catalytic cracker overheads fractionator; Refinery gas; [A complex combination produced by the fractionation of the overhead products from the catalytic cracking process in the fluidized catalytic cracker. It consists of hydrogen, nitrogen, and hydrocarbons having carbon numbers predominantly in the range of C1 through C3.] 271-625-6 68602-84-6 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-151-00-X Petroleum products, refinery gases; Refinery gas; [A complex combination which consists primarily of hydrogen with various small amounts of methane, ethane, and propane.] 271-750-6 68607-11-4 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-152-00-5 Gases (petroleum), hydrocracking low-pressure separator; Refinery gas; [A complex combination obtained by the liquid-vapor separation of the hydrocracking process reactor effluent. It consists predominantly of hydrogen and saturated hydrocarbons having carbon numbers predominantly in the range of C1 through C3.] 272-182-1 68783-06-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-153-00-0 Gases (petroleum), refinery; Refinery gas; [A complex combination obtained from various petroleum refining operations. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C3.] 272-338-9 68814-67-5 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-154-00-6 Gases (petroleum), platformer products separator off; Refinery gas; [A complex combination obtained from the chemical reforming of naphthenes to aromatics. It consists of hydrogen and saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C2 through C4.] 272-343-6 68814-90-4 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-155-00-1 Gases (petroleum), hydrotreated sour kerosine depentanizer stabilizer off; Refinery gas; [The complex combination obtained from the depentanizer stabilization of hydrotreated kerosine. It consists primarily of hydrogen, methane, ethane, and propane with various small amounts of nitrogen, hydrogen sulfide, carbon monoxide and hydrocarbons having carbon numbers predominantly in the range of C4 through C5.] 272-775-5 68911-58-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-156-00-7 Gases (petroleum), hydrotreated sour kerosine flash drum; Refinery gas; [A complex combination obtained from the flash drum of the unit treating sour kerosine with hydrogen in the presence of a catalyst. It consists primarily of hydrogen and methane with various small amounts of nitrogen, carbon monoxide, and hydrocarbons having carbon numbers predominantly in the range of C2 through C5.] 272-776-0 68911-59-1 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-157-00-2 Gases (petroleum), distillate unifiner desulfurization stripper off; Refinery gas; [A complex combination stripped from the liquid product of the unifiner desulfurization process. It consists of hydrogen sulfide, methane, ethane, and propane.] 272-873-8 68919-01-7 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-158-00-8 Gases (petroleum), fluidized catalytic cracker fractionation off; Refinery gas; [A complex combination produced by the fractionation of the overhead product of the fluidized catalytic cracking process. It consists of hydrogen, hydrogen sulfide, nitrogen, and hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 272-874-3 68919-02-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-159-00-3 Gases (petroleum), fluidized catalytic cracker scrubbing secondary absorber off; Refinery gas; [A complex combination produced by scrubbing the overhead gas from the fluidized catalytic cracker. It consists of hydrogen, nitrogen, methane, ethane and propane.] 272-875-9 68919-03-9 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-160-00-9 Gases (petroleum), heavy distillate hydrotreater desulfurization stripper off; Refinery gas; [A complex combination stripped from the liquid product of the heavy distillate hydrotreater desulfurization process. It consists of hydrogen, hydrogen sulfide, and saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 272-876-4 68919-04-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-161-00-4 Gases (petroleum), platformer stabilizer off, light ends fractionation; Refinery gas; [A complex combination obtained by the fractionation of the light ends of the platinum reactors of the platformer unit. It consists of hydrogen, methane, ethane and propane.] 272-880-6 68919-07-3 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-162-00-X Gases (petroleum), preflash tower off, crude distn.; Refinery gas; [A complex combination produced from the first tower used in the distillation of crude oil. It consists of nitrogen and saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 272-881-1 68919-08-4 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-163-00-5 Gases (petroleum), tar stripper off; Refinery gas; [A complex combination obtained by the fractionation of reduced crude oil. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C4.] 272-884-8 68919-11-9 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-164-00-0 Gases (petroleum), unifiner stripper off; Refinery gas; [A combination of hydrogen and methane obtained by fractionation of the products from the unifiner unit.] 272-885-3 68919-12-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-165-00-6 Tail gas (petroleum), catalytic hydrodesulfurized naphtha separator; Refinery gas; [A complex combination of hydrocarbons obtained from the hydrodesulfurization of naphtha. It consists of hydrogen, methane, ethane, and propane.] 273-173-5 68952-79-4 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-166-00-1 Tail gas (petroleum), straight-run naphtha hydrodesulfurizer; Refinery gas; [A complex combination obtained from the hydrodesulfurization of straight-run naphtha. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 273-174-0 68952-80-7 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-167-00-7 Gases (petroleum), sponge absorber off, fluidized catalytic cracker and gas oil desulfurizer overhead fractionation; Refinery gas; [A complex combination obtained by the fractionation of products from the fluidized catalytic cracker and gas oil desulfurizer. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C4.] 273-269-7 68955-33-9 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-168-00-2 Gases (petroleum), crude distn. and catalytic cracking; Refinery gas; [A complex combination produced by crude distillation and catalytic cracking processes. It consists of hydrogen, hydrogen sulfide, nitrogen, carbon monoxide and paraffinic and olefinic hydrocarbons having carbon numbers predominantly in the range of C1 through C6.] 273-563-5 68989-88-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-169-00-8 Gases (petroleum), gas oil diethanolamine scrubber off; Refinery gas; [A complex combination produced by desulfurization of gas oils with diethanolamine. It consists predominantly of hydrogen sulfide, hydrogen and aliphatic hydrocarbons having carbon numbers in the range of C1 through C5.] 295-397-2 92045-15-3 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-170-00-3 Gases (petroleum), gas oil hydrodesulfurization effluent; Refinery gas; [A complex combination obtained by separation of the liquid phase from the effluent from the hydrogenation reaction. It consists predominantly of hydrogen, hydrogen sulfide and aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C3.] 295-398-8 92045-16-4 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-171-00-9 Gases (petroleum), gas oil hydrodesulfurization purge; Refinery gas; [A complex combination of gases obtained from the reformer and from the purges from the hydrogenation reactor. It consists predominantly of hydrogen and aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C4.] 295-399-3 92045-17-5 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-172-00-4 Gases (petroleum), hydrogenator effluent flash drum off; Refinery gas; [A complex combination of gases obtained from flash of the effluents after the hydrogenation reaction. It consists predominantly of hydrogen and aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C6.] 295-400-7 92045-18-6 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-173-00-X Gases (petroleum), naphtha steam cracking high-pressure residual; Refinery gas; [A complex combination obtained as a reaction mass of the non-condensable portions from the product of a naphtha steam cracking process as well as residual gases obtained during the preparation of subsequent products. It consists predominantly of hydrogen and paraffinic and olefinic hydrocarbons having carbon numbers predominantly in the range of C1 through C5 with which natural gas may also be mixed.] 295-401-2 92045-19-7 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-174-00-5 Gases (petroleum), residue visbaking off; Refinery gas; [A complex combination obtained from viscosity reduction of residues in a furnace. It consists predominantly of hydrogen sulfide and paraffinic and olefinic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 295-402-8 92045-20-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-177-00-1 Gases (petroleum), C3-4; Petroleum gas; [A complex combination of hydrocarbons produced by distillation of products from the cracking of crude oil. It consists of hydrocarbons having carbon numbers in the range of C3 through C4, predominantly of propane and propylene, and boiling in the range of approximately  51 °C to  1 °C (  60 °F to 30 °F.)] 268-629-5 68131-75-9 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-178-00-7 Tail gas (petroleum), catalytic cracked distillate and catalytic cracked naphtha fractionation absorber; Petroleum gas; [The complex combination of hydrocarbons from the distillation of the products from catalytic cracked distillates and catalytic cracked naphtha. It consists predominantly of hydrocarbons having carbon numbers in the range of C1 through C4.] 269-617-2 68307-98-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-179-00-2 Tail gas (petroleum), catalytic polymn. naphtha fractionation stabilizer; Petroleum gas; [A complex combination of hydrocarbons from the fractionation stabilization products from polymerization of naphtha. It consists predominantly of hydrocarbons having carbon numbers in the range of C1 through C4.] 269-618-8 68307-99-3 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-180-00-8 Tail gas (petroleum), catalytic reformed naphtha fractionation stabilizer, hydrogen sulfide-free; Petroleum gas; [A complex combination of hydrocarbons obtained from fractionation stabilization of catalytic reformed naphtha and from which hydrogen sulfide has been removed by amine treatment. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C4.] 269-619-3 68308-00-9 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-181-00-3 Tail gas (petroleum), cracked distillate hydrotreater stripper; Petroleum gas; [A complex combination of hydrocarbons obtained by treating thermal cracked distillates with hydrogen in the presence of a catalyst. It consists predominantly of saturated hydrocarbons having carbon numbers predominantly in the range of C1 through C6.] 269-620-9 68308-01-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-182-00-9 Tail gas (petroleum), straight-run distillate hydrodesulfurizer, hydrogen sulfide-free; Petroleum gas; [A complex combination of hydrocarbons obtained from catalytic hydrodesulfurization of straight run distillates and from which hydrogen sulfide has been removed by amine treatment. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C4.] 269-630-3 68308-10-1 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-183-00-4 Tail gas (petroleum), gas oil catalytic cracking absorber; Petroleum gas; [A complex combination of hydrocarbons obtained from the distillation of products from the catalytic cracking of gas oil. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 269-623-5 68308-03-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-184-00-X Tail gas (petroleum), gas recovery plant; Petroleum gas; [A complex combination of hydrocarbons from the distillation of products from miscellaneous hydrocarbon streams. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 269-624-0 68308-04-3 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-185-00-5 Tail gas (petroleum), gas recovery plant deethanizer; Petroleum gas; [A complex combination of hydrocarbons from the distillation of products from miscellaneous hydrocarbon streams. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C4.] 269-625-6 68308-05-4 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-186-00-0 Tail gas (petroleum), hydrodesulfurized distillate and hydrodesulfurized naphtha fractionator, acid-free; Petroleum gas; [A complex combination of hydrocarbons obtained from fractionation of hydrodesulfurized naphtha and distillate hydrocarbon streams and treated to remove acidic impurities. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 269-626-1 68308-06-5 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-187-00-6 Tail gas (petroleum), hydrodesulfurized vacuum gas oil stripper, hydrogen sulfide-free; Petroleum gas; [A complex combination of hydrocarbons obtained from stripping stabilization of catalytic hydrodesulfurized vacuum gas oil and from which hydrogen sulfide has been removed by amine treatment. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C6.] 269-627-7 68308-07-6 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-188-00-1 Tail gas (petroleum), light straight-run naphtha stabilizer, hydrogen sulfide-free; Petroleum gas; [A complex combination of hydrocarbons obtained from fractionation stabilization of light straight run naphtha and from which hydrogen sulfide has been removed by amine treatment. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C5.] 269-629-8 68308-09-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-189-00-7 Tail gas (petroleum), propane-propylene alkylation feed prep deethanizer; Petroleum gas; [A complex combination of hydrocarbons obtained from the distillation of the reaction products of propane with propylene. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C4.] 269-631-9 68308-11-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-190-00-2 Tail gas (petroleum), vacuum gas oil hydrodesulfurizer, hydrogen sulfide-free; Petroleum gas; [A complex combination of hydrocarbons obtained from catalytic hydrodesulfurization of vacuum gas oil and from which hydrogen sulfide has been removed by amine treatment. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C6.] 269-632-4 68308-12-3 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-191-00-8 Gases (petroleum), catalytic cracked overheads; Petroleum gas; [A complex combination of hydrocarbons produced by the distillation of products from the catalytic cracking process. It consists of hydrocarbons having carbon numbers predominantly in the range of C3 through C5 and boiling in the range of approximately  48 °C to 32 °C (  54 °F to 90 °F).] 270-071-2 68409-99-4 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-193-00-9 Alkanes, C1-2; Petroleum gas 270-651-5 68475-57-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-194-00-4 Alkanes, C2-3; Petroleum gas 270-652-0 68475-58-1 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-195-00-X Alkanes, C3-4; petroleum gas 270-653-6 68475-59-2 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-196-00-5 Alkanes, C4-5; Petroleum gas 270-654-1 68475-60-5 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-197-00-0 Fuel gases; Petroleum gas; [A combination of light gases. It consists predominantly of hydrogen and/or low molecular weight hydrocarbons.] 270-667-2 68476-26-6 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-198-00-6 Fuel gases, crude oil of distillates; Petroleum gas; [A complex combination of light gases produced by distillation of crude oil and by catalytic reforming of naphtha. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C4 and boiling in the range of approximately  217 °C to  12 °C (  423 °F to 10 °F).] 270-670-9 68476-29-9 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-199-00-1 Hydrocarbons, C3-4; Petroleum gas 270-681-9 68476-40-4 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-200-00-5 Hydrocarbons, C4-5; Petroleum gas 270-682-4 68476-42-6 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-201-00-0 Hydrocarbons, C2-4, C3-rich; Petroleum gas 270-689-2 68476-49-3 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-202-00-6 Petroleum gases, liquefied; Petroleum gas; [A complex combination of hydrocarbons produced by the distillation of crude oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C3 through C7 and boiling in the range of approximately  40 °C to 80 °C (  40 °F to 176 °F).] 270-704-2 68476-85-7 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K S U 649-203-00-1 Petroleum gases, liquefied, sweetened; Petroleum gas; [A complex combination of hydrocarbons obtained by subjecting liquefied petroleum gas mix to a sweetening process to convert mercaptans or to remove acidic impurities. It consists of hydrocarbons having carbon numbers predominantly in the range of C3 through C7 and boiling in the range of approximately  40 °C to 80 °C (  40 °F to 176 °F).] 270-705-8 68476-86-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K S U 649-204-00-7 gases (petroleum), C3-4, isobutane-rich; Petroleum gas; [A complex combination of hydrocarbons from the distillation of saturated and unsaturated hydrocarbons usually ranging in carbon numbers from C3 through C6, predominantly butane and isobutane. It consists of saturated and unsaturated hydrocarbons having carbon numbers in the range of C3 through C4, predominantly isobutane.] 270-724-1 68477-33-8 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-205-00-2 Distillates (petroleum), C3-6, piperylene-rich; Petroleum gas; [A complex combination of hydrocarbons from the distillation of saturated and unsaturated aliphatic hydrocarbons usually ranging in the carbon numbers C3 through C6. It consists of saturated and unsaturated hydrocarbons having carbon numbers in the range of C3 through C6, predominantly piperylenes.] 270-726-2 68477-35-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-206-00-8 Gases (petroleum), butane splitter overheads; Petroleum gas; [A complex combination of hydrocarbons obtained from the distillation of the butane stream. It consists of aliphatic hydrocarbons having carbon numbers predominantly in the range of C3 through C4.] 270-750-3 68477-69-0 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-207-00-3 Gases (petroleum), C2-3-; Petroleum gas; [A complex combination of hydrocarbons produced by the distillation of products from a catalytic fractionation process. It contains predominantly ethane, ethylene, propane, and propylene.] 270-751-9 68477-70-3 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-208-00-9 Gases (petroleum), catalytic-cracked gas oil depropanizer bottoms, C4-rich acid-free; Petroleum gas; [A complex combination of hydrocarbons obtained from fractionation of catalytic cracked gas oil hydrocarbon stream and treated to remove hydrogen sulfide and other acidic components. It consists of hydrocarbons having carbon numbers in the range of C3 through C5, predominantly C4.] 270-752-4 68477-71-4 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-209-00-4 Gases (petroleum), catalytic-cracked naphtha debutanizer bottoms, C3-5-rich; Petroleum gas; [A complex combination of hydrocarbons obtained from the stabilization of catalytic cracked naphtha. It consists of aliphatic hydrocarbons having carbon numbers predominantly in the range of C3 through C5.] 270-754-5 68477-72-5 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-210-00-X Tail gas (petroleum), isomerized naphtha fractionation stabilizer; Petroleum gas; [A complex combination of hydrocarbons obtained from the fractionation stabilization products from isomerized naphtha. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C4.] 269-628-2 68308-08-7 Press. Gas Flam. Gas 1 Carc. 1A Muta. 1B H220 H350 H340 GHS04 GHS02 GHS08 Dgr H220 H350 H340 K U 649-364-00-8 Residues (petroleum), butane splitter bottoms; Low boiling point naphtha - unspecified; [A complex residuum from the distillation of butane stream. It consists of aliphatic hydrocarbons having carbon numbers predominantly in the range of C4 through C6.] 270-791-7 68478-12-6 Carc. 1B Muta. 1B Asp. Tox. 1 H350 H340 H304 GHS08 Dgr H350 H340 H304 P ANNEX II Index No International Chemical name EC No CAS No Classification Labelling Concentration Limits Notes 005-007-00-2 boric acid; [1] boric acid [2] 233-139-2 [1] 234-343-4 [2] 10043-35-3 [1] 11113-50-1 [2] Repr. Cat. 2; R60-61 T R: 60-61 S: 53-45 Repr. Cat. 2; R60-61: C  ¥ 5,5 % 015-182-00-7 tetrapropan-2-yl (dichloromethanediyl)bis(phosphonate) 430-630-5 10596-22-2 Xn; R22 Xi; R36 R43 Xn R: 22-36-43 S: (2-)24-26-37 017-001-00-7 chlorine 231-959-5 7782-50-5 O; R8 T; R23 Xi; R36/37/38 N; R50 O; T; N R: 8-23-36/37/38-50 S: (1/2-)9-45-61 N; R50: C  ¥ 0,25 % 024-004-00-7 sodium dichromate 234-190-3 10588-01-9 O; R8 Carc. Cat. 2; R45 Muta. Cat. 2; R46 Repr. Cat. 2; R60-61 T+; R26 T; R25-48/23 Xn; R21 C; R34 R42/43 N; R50-53 O; T+; N R: 45-46-60-61-8-21-25-26-34-42/43-48/23-50/53 S: 53-45-60-61 C; R34: C  ¥ 10 % Xi; R36/37/38: 5 %  ¤ C < 10 % R42/43: C  ¥ 0,2 % E 3 027-006-00-6 cobalt di(acetate) 200-755-8 71-48-7 Carc. Cat. 2; R49 Muta. Cat. 3; R68 Repr. Cat. 2; R60 R42/43 N; R50-53 T; N R: 49-60-42/43-68-50/53 S: 53-45-60-61 Carc. Cat. 2; R49: C  ¥ 0,01 % N; R50-53: C  ¥ 2,5 % N; R51-53: 0,25 %  ¤ C < 2,5 % R52-53: 0,025 %  ¤ C < 0,25 % 1 027-009-00-2 cobalt dinitrate 233-402-1 10141-05-6 Carc. Cat. 2; R49 Muta. Cat. 3; R68 Repr. Cat. 2; R60 R42/43 N; R50-53 T; N R: 49-60-42/43-68-50/53 S: 53-45-60-61 Carc. Cat. 2; R49: C  ¥ 0,01 % N; R50-53: C  ¥ 2,5 % N; R51-53: 0,25 %  ¤ C < 2,5 % R52-53: 0,025 %  ¤ C < 0,25 % 1 606-138-00-3 (2-butyl-5-nitrobenzofuran-3-yl)[4-(3-dibutylaminopropoxy)phenyl]methanone 444-800-1 141645-23-0 R10 Xn; R22-48/22 Xi; R38-41 R43 N; R50-53 Xn; N R: 10-22-38-41-43-48/22-50/53 S: (2-)23-26-36/37/39-60-61 N; R50-53: C  ¥ 2,5 % N; R51-53: 0,25 %  ¤ C < 2,5 % R52-53: 0,025 %  ¤ C < 0,25 % 607-003-00-1 chloroacetic acid 201-178-4 79-11-8 T; R23/24/25 C; R34 N; R50 T; N R: 23/24/25-34-50 S: (1/2-)26-36/37/39-45-61-63 C; R34: C  ¥ 10 % Xn; R36/37/38: 5 %  ¤ C < 10 % 607-177-00-9 tribenuron-methyl (ISO) methyl 2-[N-(4-methoxy-6-methyl-1,3,5-triazin-2-yl)-N-methylcarbamoylsulfamoyl]benzoate 401-190-1 101200-48-0 R43 N; R50-53 Xi; N R: 43-50/53 S: (2-)24-37-46-60-61 N; R50-53: C  ¥ 0,25 % N; R51-53: 0,025 %  ¤ C < 0,25 % R52-53: 0,0025 %  ¤ C < 0,025 % 608-057-00-9 4-(cyanomethyl)-4-methylmorpholin-4-ium hydrogen sulfate 431-200-1 208538-34-5 Xn; R22 Xi; R41 R43 Xn R: 22-41-43 S: (2-)22-24-26-37/39 612-050-00-6 cyclohexylamine 203-629-0 108-91-8 R10 Repr. Cat. 3; R62 Xn; R21/22 C; R34 C R: 10-21/22-34-62 S: (1/2-)26-36/37/39-45 C; R34: C  ¥ 10 % Xi; R36/38: 2 %  ¤ C < 10 % 613-010-00-0 ametryn (ISO); N-ethyl-N ²-isopropyl-6-(methylthio)-1,3,5-triazine-2,4-diamine 212-634-7 834-12-8 Xn; R22 N; R50-53 Xn; N R: 22-50/53 S: (2-)36-60-61 N; R50-53: C  ¥ 0,25 % N; R51-53: 0,025 %  ¤ C < 0,25 % R52-53: 0,0025 %  ¤ C < 0,025 % 613-120-00-9 bioresmethrin (ISO); (5-benzyl-3-furyl)methyl (1R)-2,2-dimethyl-3-(2-methylprop-1-en-1-yl)cyclopropanecarboxylate 249-014-0 28434-01-7 N; R50-53 N R: 50/53 S: 60-61 N; R50-53: C  ¥ 0,025 % N; R51-53: 0,0025 %  ¤ C < 0,025 % R52-53: 0,00025 %  ¤ C < 0,0025 % 613-161-00-2 (2,4-diaminopteridin-6-yl)methanol hydrobromide 430-620-0 76145-91-0 Xn; R48/22 R43 R52-53 Xn R: 43-48/22-52/53 S: (2-)22-36/37-61 613-139-00-2 metsulfuron-methyl (ISO); methyl 2-{[(4-methoxy-6-methyl-1,3,5-triazin-2-yl)carbamoyl]sulfamoyl}benzoate  74223-64-6 N; R50-53 N R: 50/53 S: 60-61 N; R50-53: C  ¥ 0,025 % N; R51-53: 0,0025 %  ¤ C < 0,025 % R52-53: 0,00025 %  ¤ C < 0,0025 % 613-204-00-5 oxadiargyl (ISO); 3-[2,4-dichloro-5-(2-propynyloxy)phenyl]-5-(1,1-dimethylethyl)-1,3,4-oxadiazol-2(3H)-one; 254-637-6 39807-15-3 Repr. Cat. 3; R63 Xn; R48/22 N; R50-53 Xn; N R: 48/22-63-50/53 S: (2-)36/37-46-60-61 N; R50-53: C  ¥ 0,025 % N; R51-53: 0,0025 %  ¤ C < 0,025 % R52-53: 0,00025 %  ¤ C < 0,0025 % ANNEX III Index No International Chemical Identification EC No CAS No Classification Labelling Specific Conc. Limits, M-factors Notes Hazard Class and Category Code(s) Hazard Statement Code(s) Pictogram, Signal Word Code(s) Hazard statement Code(s) Suppl. Hazard statement Code(s) 017-026-00-3 chlorine dioxide 233-162-8 10049-04-4 Press. Gas Ox. Gas 1 Acute Tox. 2 * Skin Corr. 1B Aquatic Acute 1 H270 H330 H314 H400 GHS04 GHS03 GHS06 GHS05 GHS09 Dgr H270 H330 H314 H400 M = 10 5 017-026-01-0 chlorine dioxide ¦ % 233-162-8 10049-04-4 Acute Tox. 3 * Skin Corr. 1B Aquatic Acute 1 H301 H314 H400 GHS06 GHS05 GHS09 Dgr H301 H314 H400 Skin Corr. 1B; H314: C  ¥ 5 % Skin Irrit. 2; H315: 1 %  ¤ C < 5 % Eye Dam. 1; H318: 3 %  ¤ C < 5 % Eye Irrit. 2; H319: 0,3 %  ¤ C < 3 % STOT SE 3; H335: C  ¥ 3 % M = 10 B 053-003-00-4 iodoxybenzene  696-33-3 Expl. **** **** **** **** 053-004-00-X calcium iodoxybenzoate   Expl. **** **** **** **** C 608-058-00-4 esfenvalerate (ISO); (S)-Ã ±-cyano-3-phenoxybenzyl-(S)-2-(4-chlorophenyl)-3-methylbutyrate  66230-04-4 Acute Tox. 3 * Acute Tox. 3 * Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H331 H301 H317 H400 H410 GHS06 GHS09 Dgr H331 H301 H317 H410 M = 10000 ANNEX IV Index No International Chemical name EC No CAS No Classification Labelling Concentration Limits Notes 017-026-00-3 chlorine dioxide 233-162-8 10049-04-4 O; R8 R6 T+; R26 C; R34 N; R50 O; T+; N R: 6-8-26-34-50 S: (1/2-)23-26-28-36/37/39-38-45-61 N; R50: C  ¥ 2,5 % 5 017-026-01-0 chlorine dioxide ¦ % 233-162-8 10049-04-4 T; R25 C; R34 N; R50 T; N R: 25-34-50 S: (1/2-)23-26-28-36/37/39-45-61 C; R34: C  ¥ 10 % Xi; R37/38: 3 %  ¤ C < 10 % Xi; R36: 0,3 %  ¤ C < 10 % N; R50: C  ¥ 2,5 % B 608-058-00-4 esfenvalerate (ISO); (S)-Ã ±-cyano-3-phenoxybenzyl-(S)-2-(4-chlorophenyl)-3-methylbutyrate  66230-04-4 T; R23/25 R43 N; R50-53 T; N R: 23/25-43-50/53 S: (1/2-)24-36/37/39-45-60-61 N; R50-53: C  ¥ 0,0025 % N; R51-53: 0,00025 %  ¤ C < 0,0025 % R52-53: 0,000025 %  ¤ C < 0,00025 %